
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Graham (for himself
			 and Mr. Brownback) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the
		  nuclear program of Iran.
	
	
		Whereas President of Iran Mahmoud Ahmadinejad refuses to
			 abandon the uranium enrichment program of the Government of Iran, and continues
			 to work towards advancing that program;
		Whereas the United Nations Security Council unanimously
			 passed Security Council Resolution 1737 on December 23, 2006, which imposed
			 sanctions on trade and expertise related to the nuclear infrastructure of Iran
			 and the transfer to Iran of International Atomic Energy Agency technical
			 aid;
		Whereas United Nations Security Council Resolution 1737
			 (2006) states that if Iran refuses to comply with the Resolution within 60
			 days, the Security Council shall adopt further appropriate measures
			 under Article 41 of Chapter VII of the Charter of the United Nations to
			 persuade Iran to comply with this resolution and the requirements of the IAEA,
			 and underlines that further decisions will be required should such additional
			 measures be necessary;
		Whereas, according to a report issued by the International
			 Atomic Energy Agency on February 21, 2007, Iran failed to comply with United
			 Nations Resolution 1737 within 60 days;
		Whereas the refusal of the Government of Iran to comply
			 with International Atomic Energy Agency orders to prove the peaceful intent of
			 its nuclear program and with United Nations Security Council Resolution 1737
			 (2006) indicates that the efforts of the Government of Iran toward uranium
			 enrichment are not for peaceful means;
		Whereas the Government of Iran has contributed to
			 instability in the Middle East and has shown itself unwilling to use its
			 influence to support peaceful transformation in the region, including by
			 demonstrating its ability to strike United States military forces and allies in
			 the Middle East with missiles, by being either incapable or unwilling to stop
			 the movement of weapons produced in Iran into Iraq and other countries in the
			 region in support of violent religious extremism, and by the continued
			 assertion of President Ahmadinejad that Israel will be wiped off the
			 map and the consistent denial by President Ahmadinejad of the existence
			 of the holocaust, as evidenced through the hosting of an International
			 Conference to Review the Global Vision of the Holocaust on December 11,
			 2006;
		Whereas John Michael McConnell, Director of National
			 Intelligence, indicated in a hearing of the Committee on Armed Services of the
			 Senate on February 27, 2007, that economic sanctions on Iran uniformly applied
			 by the international community could have a major effect on the economy of
			 Iran;
		Whereas the placement and implementation of sanctions on
			 countries such as North Korea and Libya have made progress in bringing about
			 change;
		Whereas, despite the release of an internal European Union
			 document dated February 7, 2007, which indicated that European Union officials
			 believe that preventing Iran from developing a nuclear weapon is not likely, on
			 February 12, 2007, the European Union agreed, in compliance with United Nations
			 Security Council Resolution 1737 (2006), to impose limited sanctions on Iran in
			 order to prevent the sale of materials and technology that could be used in
			 Iran’s nuclear program; and
		Whereas full economic sanctions on the part of the entire
			 international community have not been applied to Iran: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the nuclear
			 program of the Government of Iran continues to be of grave concern and should
			 be considered a serious threat to the United States and its military forces and
			 personnel in the Middle East, and to United States allies and interests in
			 Europe, the Middle East, and Asia;
			(2)as a result of
			 the failure of Iran to comply with United Nations Security Resolution 1737
			 (2006), the United Nations Security Council should implement additional
			 sanctions in order to persuade Iran to comply with requirements imposed by the
			 International Atomic Energy Agency;
			(3)full economic
			 sanctions, uniformly imposed by the entire international community, including
			 Russia and China, offer the best opportunity to bring about significant change
			 in Iran to prevent the development of a nuclear weapon in Iran; and
			(4)the elimination
			 of the threat of a nuclear Iran is in the long term interest of the people of
			 Iran, the region, and the world.
			
